Citation Nr: 0808295	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fractured right ankle, tibia and fibula with 
arthritis, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues.  A notice of disagreement regarding the issue 
of residuals of a fractured right ankle, tibia and fibula 
with arthritis was filed in January 2005, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in April 2005.  The veteran withdrew a request for a 
Board hearing in December 2007.  


FINDING OF FACT

The veteran's service-connected residuals of a fractured 
right ankle, tibia and fibula with arthritis is manifested by 
marked limitation of motion, but there is no ankylosis; there 
is no malunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured right ankle, tibia and fibula with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5262-5274 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in September 2004.  While this notice does not provide 
any information concerning the effective date that could be 
assigned should an increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of increased rating, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of residuals of a fractured right 
ankle, tibia and fibula with arthritis and the effect of that 
worsening on employment and daily life.  The Board believes 
it significant that the veteran has been represented in the 
claims process by Texas Veterans Commission, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  In fact, the 
veteran's April 2006 statement includes assertions as to the 
types of evidence necessary to show a worsening or increase 
in the severity of a fractured right ankle, tibia and fibula 
with arthritis.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains VA examinations performed in 
December 2004, May 2005, and August 2006.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Factual Background

A December 1962 RO decision granted service connection for a 
fractured right ankle and assigned a 10 percent disability 
rating effective July 17, 1962 under Diagnostic Code 5271.  A 
November 1971 RO decision assigned a 20 percent disability 
rating effective September 15, 1971 under Diagnostic Code 
5262.  A December 2006 RO decision granted a temporary total 
evaluation effective January 6, 2006 because treatment for 
the service-connected ankle disability required 
convalescence.  The December 2006 RO decision assigned a 20 
percent disability rating effective March 1, 2006 for the 
service-connected ankle disability under Diagnostic Code 
5271.  

Private medical records from Orthopedic Associates of Dallas, 
L.L.P. reflect that the veteran underwent a radiological 
examination on his right ankle in August 2004.  The 
examination revealed moderate degenerative joint disease.  
The examiner noted that the joint was maintained.  The 
veteran was noted to have tarsometatarsal arthritis and 
possibly an old Lisfranc injury.  

The veteran underwent a VA examination in December 2004.  He 
reported pain and swelling of his ankle, but he was able to 
tolerate it.  However, in the previous 8 months, he stated 
that the pain had become much worse.  He claimed that the 
ankle pain was present on motion.  He stated he also had a 
constant ache.  He reported difficulty walking up stairs, 
including feeling like he was going to fall and having to 
hold on to rails.  He denied any increased limitations with 
repetitive motion or flare-up, incoordination, excess 
fatigability, or incapacitating events.  He stated that he 
worked as a real estate agent and was able to do his work, 
but he had some trouble when he had to stand and walk a fair 
distance.  

Upon physical examination, the veteran walked with a normal 
gait.  He had 30 degrees of plantar flexion without pain, 0 
degrees of inversion, and 30 degrees of inversion.  The 
examiner noted that the veteran was able to carry out his 
daily activities, such as driving and dressing.  The examiner 
assessed a fracture of the tibia/fibula, as well as 
degenerative arthritis of the right ankle and chronic pain 
secondary to arthritis of the right ankle.  

A letter from Jonathan D. Reyes, M.D. dated in April 2005 
reflects that Dr. Reyes treated the veteran for right ankle 
pain in March 2005.  Dr. Reyes noted that x-rays revealed 
small osteophytes around the tip of the distal fibula with 
screws in place and note of plantar osteophytes.  An MRI of 
the right ankle revealed small osteochondral lesions around 
the tibial plafond and lateral talar dome with pre-Achilles 
bursitis.  

The veteran underwent another VA examination in May 2005.  He 
stated that he was doing alright until about 6 months earlier 
when he developed an increasing and rather abrupt increase of 
pain in the ankle.  He reported that the pain was located at 
the front and lateral side of the ankle.  He stated that the 
pain did not radiate up the leg.  The veteran had extreme 
difficulty going up and down stairs, and had fallen when 
attempting to do so at times.  He reported that the leg 
seemed to give way without notice.  He claimed that he was 
still doing his job, but had a lot of difficulty.  He 
reported that he had difficulty driving a lot and getting in 
elevated areas when he was showing property such as being on 
a rooftop of a building.  He claimed to have a lot of 
difficulty going up and down steps and stairs.  He stated 
that his balance was becoming impaired but tended to think it 
was due to the pain in the ankle/foot area.  He reported that 
he could no longer mow his lawn, although he did attempt some 
yard work.  He claimed that he could not walk far enough to 
call it an adequate exercise.  

Upon physical examination, the right ankle had 15 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Inversion 
and eversion were about one-half as compared to the normal 
left side.  There were good pedal pulses.  The skin had good 
sensation.  There was pain when the mid tarsal joints were 
stressed.  There did not seem to be notable pain when 
inversion and eversion or ankle movement was carried out.  
The examiner believed the veteran had limitations because of 
pain when he attempted to repetitively use the ankle or when 
he had an activity related flare-up and the examiner did not 
think that increased his degree of impairment.  The examiner 
believed that the veteran had an additional impairment 
because of pain, fatigue, weakness and lack of endurance 
following repetitive use.  The examiner believed that pain 
was the more important factor.  The examiner stated that the 
ankle seemed to give way and the difficulty using it on 
stairs seemed important to his job, as was the problem with 
driving.  The examiner believed the DeLuca factors added 
another 30% to his impairment.  The examiner diagnosed a 
fracture of the right ankle with residual arthritis, as well 
as arthritis involving the tarsometatarsal joint and opined 
that this was probably related to the veteran's injury in the 
service.  The examiner was unable to explain why the 
veteran's problem seemed to have become worse in the previous 
6 months.  

In a June 2005 addendum, the examiner stated that total 
functional loss equated to 44 degrees of loss of motion from 
a normal 80 degrees.  

A letter from Dr. Reyes dated in August 2005 reflects that 
the veteran was having a lot of pain which was getting in the 
way of his normal and usual activities like yard work, 
driving, and walking.  The veteran stated that he could only 
walk about half a block before having to stop and rest to get 
some relief.  He reported that he could only walk comfortably 
while wearing tennis shoes which he could not wear at work.  
He stated that at worst, his pain was graded an 8 out of 10.  
Upon physical examination, there was tenderness on palpation 
over the talar-fibular joint area and the dorsiflexion was 
about 10 degrees while the plantar flexion was about 43 
degrees.  There was prominence of the medial malleolus of the 
right ankle.  

Private medical records from Texas Orthopedic Associates 
dated in March 2006 reflect that the veteran underwent an x-
ray on his right ankle.  The x-ray revealed stable alignment, 
no further joint degeneration, and no evidence of 
instability.  

The veteran underwent another VA examination in August 2006.  
Upon physical examination, he had 15 degrees of dorsiflexion 
with pain laterally at 15 degrees and 30 degrees plantar 
flexion with pain laterally.  He walked with a severe limp 
favoring the right ankle.  He could not heel or toe walk.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination.  The examiner diagnosed status post 
tibiofibular fracture.  The examiner noted that the veteran 
primarily had chronic pain, decreased range of motion, and 
degenerative changes in his right ankle which caused moderate 
disability.  

Following a September 2006 Texas Orthopedic Associates x-ray, 
there was an assessment of Lisfranc arthropathy and pain, 
which the examiner opined was generated from there and went 
into the ankle.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The currently assigned 20 percent 
rating is the highest available under Code 5271.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
moderate ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked ankle disability 
is rated 30 percent disabling.  38 C.F.R. § 4.71a.

The RO rated the veteran's disability under Diagnostic Code 
5271, pertaining to limited motion of the ankle.  As noted, a 
higher rating is not available under Code 5271.  Moreover, 
looking to other Codes which do provide for higher ratings, 
the Board finds that the criteria for a rating in excess of 
20 percent are not met.  There is no evidence of ankylosis of 
the ankle to warrant a rating in excess of 20 percent under 
Diagnostic Code 5270.  Furthermore, there is no evidence of 
malunion of the tibia or fibula to warrant a rating in excess 
of 20 percent under Diagnostic Code 5262.    

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's residuals of a fractured right ankle, tibia and 
fibula with arthritis.  See Schafrath, 1 Vet. App. at 592-
593.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported ankle 
pain over the years since injury in service.  However, no 
higher evaluation is assignable for the residuals of a 
fractured right ankle, tibia and fibula with arthritis.  As 
indicated above, a 20 percent rating is the maximum 
assignable rating under Diagnostic Code 5271 for limited 
motion of the ankle, and consideration of pain on motion is 
already contemplated in assigning this 20 percent disability 
rating.  The Board also finds that a higher or additional 
evaluation is not assignable under any other potentially 
applicable diagnostic code, as there is no evidence of marked 
right ankle disability (Diagnostic Code 5262) or that the 
residuals of a fractured right ankle, tibia and fibula with 
arthritis has resulted in ankylosis (Diagnostic Code 5270).  
Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected residuals of fractured right 
ankle, tibia and fibula with arthritis has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  The 
veteran stated that he was having difficulty doing his job, 
but was still able to do so.  The Board does not consider 
that to be marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
residuals of a fractured right ankle, tibia and fibula with 
arthritis.  Accordingly, the Board finds that the impairment 
resulting from the veteran's residuals of a fractured right 
ankle, tibia and fibula with arthritis are appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.  




ORDER

A disability rating in excess of 20 percent for residuals of 
a fractured right ankle, tibia and fibula with arthritis is 
not warranted.  

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


